UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2009 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number - 000-51129 JAMES RIVER COAL COMPANY Exact name of registrant as specified in its charter) Virginia 54-1602012 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 901 E. Byrd Street, Suite 1600 Richmond, Virginia 23219 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804) 780-3000 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ý Accelerated filero Non-accelerated filer (Do not check if a smaller reporting company)o Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoý Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesýNoo The number of shares of the registrant’s Common Stock, par value $.01 per share, outstanding as of October 16, 2009 was 27,553,964. FORM 10-Q INDEX 3 PART I FINANCIAL INFORMATION Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of September 30, 2009 and December 31, 2008 3 Condensed Consolidated Statements of Operations for the three months ended September 30, 2009 and 2008 5 Condensed Consolidated Statements of Operations for the nine months ended September 30, 2009 and 2008 6 Condensed Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Income (Loss) for the nine months ended September 30, 2009 and the year ended December 31, 2008 7 Condensed Consolidated Statements of Cash Flowsfor the nine months endedSeptember 30, 2009 and 2008 8 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 30 Item 4. Controls and Procedures. 31 PART II OTHER INFORMATION 31 Item 1. Legal Proceedings. 31 Item 1A. Risk Factors. Item2. Unregistered Sales of Equity Securities and Use of Proceeds. 43 Item 3. Defaults Upon Senior Securities. 43 Item4. Submission of Matters to a Vote of Security Holders. 43 Item 5. Other Information. 43 Item 6. Exhibits. 43 SIGNATURES 44 -2- PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands) September 30, 2009 December 31, 2008 Assets (unaudited) Current assets: Cash and cash equivalents $ 7,635 3,324 Receivables: Trade 46,372 33,086 Other 211 475 Total receivables 46,583 33,561 Inventories: Coal 28,379 6,847 Materials and supplies 11,279 9,581 Total inventories 39,658 16,428 Prepaid royalties 5,023 2,803 Other current assets 5,422 5,094 Total current assets 104,321 61,210 Property, plant, and equipment, at cost: Land 7,239 6,693 Mineral rights 230,932 229,841 Buildings, machinery and equipment 353,560 320,982 Mine development costs 40,178 39,596 Total property, plant, and equipment 631,909 597,112 Less accumulated depreciation, depletion, and amortization 285,193 252,264 Property, plant and equipment, net 346,716 344,848 Goodwill 26,492 26,492 Other assets 30,255 30,996 Total assets $ 507,784 463,546 See accompanying notes to condensed consolidated financial statements. -3- JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands, except share amounts) September 30, 2009 December 31, 2008 Liabilities and Shareholders' Equity (unaudited) Current liabilities: Current maturities of long-term debt (note 2) $ - 18,000 Accounts payable 51,947 57,068 Accrued salaries, wages, and employee benefits 10,015 6,642 Workers' compensation benefits 9,300 9,300 Black lung benefits 1,539 1,539 Accrued taxes 5,729 4,457 Other current liabilities 16,497 19,165 Total current liabilities 95,027 116,171 Long-term debt, less current maturities 150,000 150,000 Other liabilities: Noncurrent portion of workers' compensation benefits 48,707 46,477 Noncurrent portion of black lung benefits 30,330 29,029 Pension obligations 20,097 19,693 Asset retirement obligations 39,370 36,409 Other 586 529 Total other liabilities 139,090 132,137 Total liabilities 384,117 398,308 Commitments and contingencies (note 4) Shareholders' equity: Preferred stock, $1.00 par value.Authorized 10,000,000 shares - - Common stock, $.01 par value.Authorized 100,000,000 shares; issued and outstanding 27,553,964 and 27,393,493 shares as of September 30, 2009 and December 31, 2008, respectively 276 274 Paid-in-capital 275,431 272,366 Accumulated deficit (133,555 ) (187,712 ) Accumulated other comprehensive loss (18,485 ) (19,690 ) Total shareholders' equity 123,667 65,238 Total liabilities and shareholders' equity $ 507,784 463,546 See accompanying notes to condensed consolidated financial statements. -4- JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Operations (in thousands, except per share data) (unaudited) Three Months Three Months Ended Ended September 30, 2009 September 30, 2008 Revenues $ 168,320 151,842 Cost of sales: Cost of coal sold 128,361 138,873 Depreciation, depletion and amortization 15,572 17,158 Total cost of sales 143,933 156,031 Gross profit (loss) 24,387 (4,189 ) Selling, general and administrative expenses 10,266 9,057 Total operating income (loss) 14,121 (13,246 ) Interest expense (note 2) 3,923 4,625 Interest income (5 ) (55 ) Charges associated with repayment and amendment of debt (note 2) - 4,223 Miscellaneous income, net (43 ) (327 ) Total other expense, net 3,875 8,466 Income (loss) before income taxes 10,246 (21,712 ) Income tax expense 438 - Net income (loss) $ 9,808 (21,712 ) Earnings (loss) per common share (note 5) Basic earnings (loss) per common share $ 0.36 (0.86 ) Diluted earnings (loss) per common share $ 0.36 (0.86 ) See accompanying notes to condensed consolidated financial statements. -5- JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Operations (in thousands, except per share data) (unaudited) Nine Months Nine Months Ended Ended September 30, 2009 September 30, 2008 Revenues $ 532,090 427,733 Cost of sales: Cost of coal sold 388,789 393,470 Depreciation, depletion and amortization 45,967 52,000 Total cost of sales 434,756 445,470 Gross profit (loss) 97,334 (17,737 ) Selling, general and administrative expenses 30,112 25,123 Total operating income (loss) 67,222 (42,860 ) Interest expense (note 2) 11,790 13,700 Interest income (55 ) (317 ) Charges associated with repayment and amendment of debt (note 2) - 7,236 Miscellaneous income, net (187 ) (1,073 ) Total other expense, net 11,548 19,546 Income (loss) before income taxes 55,674 (62,406 ) Income tax expense 1,517 - Net income (loss) $ 54,157 (62,406 ) Earnings (loss) per common share (note 5) Basic earnings (loss) per common share $ 1.97 (2.62 ) Diluted earnings (loss) per common share $ 1.97 (2.62 ) See accompanying notes to condensed consolidated financial statements. -6- JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Income (Loss) (in thousands) (unaudited) Common stock shares Common stock par value Paid-in- capital Retained earnings (accumulated deficit) Accumulated other comprehensive income (loss) Total Balances, January 1, 2008 21,906 $ 219 159,403 (91,719 ) 1,871 69,774 Net loss - - - (95,993 ) - (95,993 ) Amortization of black lung liability - (562 ) (562 ) Black lung obligation adjustment - (5,334 ) (5,334 ) Pension liability adjustment - (15,665 ) (15,665 ) Comprehensive loss (117,554 ) Issuance on common stock, net of offering costs of $421 4,913 49 93,771 - - 93,820 Common stock issued for acquisition of mineral rights 388 4 15,996 - - 16,000 Issuance of restricted stock awards, net of forfeitures 238 2 (2 ) - - - Repurchase of shares for tax withholding (72 ) - (2,474 ) - - (2,474 ) Exercise of Stock Options 20 - 542 - - 542 Stock based compensation - - 5,130 - - 5,130 Balances, December 31, 2008 27,393 274 272,366 (187,712 ) (19,690 ) 65,238 Net Income - - - 54,157 - 54,157 Amortization of pension actuarial amount - 1,205 1,205 Comprehensive income 55,362 Issuance of restricted stock awards, net of forfeitures 234 2 (2 ) - - - Repurchase of shares for tax withholding (78 ) - (1,541 ) - - (1,541 ) Exercise of Stock Options 5 - 75 - - 75 Stock based compensation - - 4,533 - - 4,533 Balances, September 30, 2009 27,554 $ 276 275,431 (133,555 ) (18,485 ) 123,667 See accompanying notes to condensed consolidated financial statements. -7- JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Nine Months Nine Months Ended Ended September 30, 2009 September 30, 2008 Cash flows from operating activities: Net income (loss) $ 54,157 (62,406 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities Depreciation, depletion, and amortization 45,967 52,000 Accretion of asset retirement obligations 2,385 2,018 Amortization of deferred financing costs 880 1,118 Stock-based compensation 4,533 3,614 Gain on sale or disposal of property, plant, and equipment (24 ) (163 ) Deferred income taxes 150 - Write-off of deferred financing costs - 2,383 Changes in operating assets and liabilities: Receivables (13,022 ) 5,661 Inventories (21,096 ) (3,740 ) Prepaid royalties and other current assets (2,548 ) (2,033 ) Other assets (289 ) 662 Accounts payable (5,121 ) 5,958 Accrued salaries, wages, and employee benefits 3,373 2,107 Accrued taxes (269 ) (1,265 ) Other current liabilities (3,025 ) 6,327 Workers' compensation benefits 2,230 1,828 Black lung benefits 1,301 1,027 Pension obligations 1,609 (1,218 ) Asset retirement obligation (422 ) (978 ) Other liabilities 57 161 Net cash provided by operating activities 70,826 13,061 Cash flows from investing activities: Additions to property, plant, and equipment (48,651 ) (59,498 ) Proceeds from sale of property, plant, and equipment 61 1,108 Net cash used in investing activities (48,590 ) (58,390 ) Cash flows from financing activities: Borrowings under Revolver 12,500 21,500 Repayments under Revolver (30,500 ) (8,500 ) Repayment of long-term debt - (22,025 ) Net proceeds from issuance of common stock - 93,955 Debt issuance costs - (486 ) Proceeds from exercise of stock option 75 542 Net cash provided by (used in) financing activities (17,925 ) 84,986 Increase in cash 4,311 39,657 Cash at beginning of period 3,324 5,413 Cash at end of period $ 7,635 45,070 See accompanying notes to condensed consolidated financial statements. -8- JAMES RIVER COAL COMPANY AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) (1) Summary of Significant Accounting Policies and Other Information Description of Business and Principles of Consolidation James River Coal Company and its wholly owned subsidiaries (collectively the Company) mine, process and sell bituminous, steam- and industrial-grade coal through five operating complexes located throughout eastern Kentucky and one in southern Indiana.
